DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recite the limitation "the patient" in line 3 of claim 2 and line 3 of claim 13.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2 and 3 recite the limitation "the first set of images" in lines 3-4 of claim 2 and line 2 of claim 3.  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation "the first set of DICOM images" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 recite the limitation "the first set of radiology images" in lines 2 and 4 of claim 13 and lines 2 and 3 of claim 14.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 15 incorporate the deficiencies of claims 2 and 13, through dependency, and are therefore also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. (US 2019/0021677 A1) in view of Reicher et al. (US 10,127,662 B1), and further in view of Ozdemir et al. (US 2019/0122073 A1).
(A) Referring to claim 1, Grbic discloses a method for automatically annotating a set of radiology images, the method comprising (para. 213 of Grbic): 
receiving, at a remote computing system, a set of Digital Imaging and Communications in Medicine (DICOM) images (para. 8, 80-83, and 108 of Grbic; note the DICOM images and remote radiologists); 
with a first convolutional neural network (CNN), determining an anatomical feature associated with the set of DICOM images (para. 84-88 of Grbic, For example, the convolutional neural network may be used to detect localized injuries (e.g., fractures)); 
 based on the anatomical feature and with a lookup table (para. 101 of Grbic), determining a second CNN, with the second CNN: determining a set of abnormal findings associated with the set of DICOM images; and determining a set of normal findings associated with the set of DICOM images (para. 
assigning a set of labels to the set of DICOM images, wherein the set of labels is determined based on the set of abnormal findings and the set of normal findings (para. 88, 101-106, 117 of Grbic; note the detecting/sorting of findings); 
determining a set of annotations based on the set of labels, wherein the set of annotations comprises:  a first subset of annotations, wherein the first subset of annotations is associated with the set of abnormal findings; andPage 3 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USa second subset of annotations, wherein the second subset of annotations is associated with the set of normal findings (para. 84, 88, 117, 213, & 100-106 of Grbic; note the annotated detection/segmentation/characterization results or manual annotations of landmark/anatomy/lesion locations, boundaries, and/or characterizations); 
producing a set of DICOM overlays associated with the set of DICOM images and comprising the set of annotations (para. 246 & 247 of Grbic); 
displaying, at a display of a radiology workstation, the set of DICOM images and the set of DICOM overlays, wherein:  each of the first subset of annotations is displayed automatically upon display of an associated DICOM image (para. 239-241, 246, 247, 213 of Grbic; the received input training images may include annotated detection/segmentation/characterization results or manual annotations of landmark/anatomy/lesion locations, boundaries, and/or characterizations may be received from a user via a user input device (e.g., mouse, touchscreen, etc.).

Reicher discloses each of the second subset of annotations is displayed in an event that a user hovers a cursor proximal to an annotation of the second subset of annotations (col. 26, lines 6-17, col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher).  
CNNs comprising at least one of a V-net and a U-net is old and well-known, as evidenced by Ozdemir (see para. 43 of Ozdemir which discloses U-net).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Reicher and Ozdemir within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher) and to enhance performance (para. 43 of Ozdemir).
(B) Referring to claim 2, Grbic discloses further comprising, contemporaneously with displaying the set of DICOM images, displaying a second set of DICOM images associated with the patient, wherein the second set of images is recorded prior to the first set of images (para. 80, 225-229,108, and Fig. 14 of Grbic).  
(C) Referring to claim 3, Grbic discloses wherein the second set of DICOM images is processed in parallel with the first set of images to determine a second set of annotations (para. 129 & 107 of Grbic).  
(D) Referring to claim 4, Grbic discloses wherein each of the second set of DICOM images is linked with a corresponding image of the first set of DICOM images, whereinPage 4 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USscrolling between images of the first set of DICOM images triggers a scrolling between corresponding images of the second set of DICOM images (para. 108, 75, 226, 240, and 246 of Grbic).  

	Reicher discloses in the event that a user hovers a cursor proximal to an annotation of the second subset of annotations, displaying a corresponding annotation associated with the second set of DICOM images (col. 26, lines 6-17, col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Reicher within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher).
(F) Referring to claim 6, Grbic discloses further comprising preprocessing any or all of the set of images, wherein preprocessing any or all of the set of images comprises rotating one or more images (para. 75, 227, and 240 of Grbic).  
(G) Referring to claim 7, Grbic discloses further comprising automatically filling in at least a portion of a radiologist report based on the set of DICOM overlays (para. 246 and 116 of Grbic).  
(H) Referring to claim 8, Grbic discloses wherein the portion comprises a findings section (para. 7, 110, 116, and 230 of Grbic).  
(I) Referring to claim 9, Grbic discloses wherein the set of DICOM images is received from a Radiology Information System (RIS) (para. 237 of Grbic).  
(J) Referring to claim 10, Grbic does not disclose wherein the set of DICOM images is received from a Picture Archiving and Communication System (PACS).  
	Reicher discloses wherein the set of DICOM images is received from a Picture Archiving and Communication System (PACS) (col. 38, lines 29-43 of Reicher).  
.


Claims 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. (US 2019/0021677 A1) in view of Reicher et al. (US 10,127,662 B1).
(A) Referring to claim 11, Grbic discloses a method for automatically annotating a set of radiology images, the method comprising (para. 213 of Grbic): 
receiving, at a remote computing system, a set of radiology images (para. 8, 80-83, and 108 of Grbic; note the images and remote radiologists);  
with a first set of deep learning models, determining an anatomical feature associated with the set of radiology images (para. 84-88 of Grbic, convolutional neural network may be used to detect localized injuries (e.g., fractures)); 
based on the anatomical feature and with a lookup table (para. 101 of Grbic), determining a second set of deep learning models; with a set of deep learning models: determining a set of abnormal findings associated with the set of radiology images; and determining a set of normal findings associated with the set of radiology images (para. 87, 88, and 117 of Grbic; note the distinguishing between a normality and abnormality and that the processor may detect abnormal findings using the machine/deep learning network as described in S315); 
assigning a set of labels to the set of radiology images, wherein the set of labels is determined based on the set of abnormal findings and the set of normal findings (para. 88, 101-106, 117 of Grbic; note the detecting/sorting of findings); 

producing a set of image overlays associated with the set of radiology images and comprising the set of annotations (para. 246 & 247 of Grbic); 
displaying, at a display of a radiology workstation, the set of radiology images and the set of image overlays, wherein:  Page 6 of 9Serial No.: 16/688,623Attorney Docket No.: RDAI-Poi-USeach of the first subset of annotations is displayed automatically upon display of an associated radiology image (para. 239-241, 246, 247, 213 of Grbic; the received input training images may include annotated detection/segmentation/characterization results or manual annotations of landmark/anatomy/lesion locations, boundaries, and/or characterizations may be received from a user via a user input device (e.g., mouse, touchscreen, etc.).
Grbic does not disclose each of the second subset of annotations is displayed in an event that a user hovers a cursor proximal to an annotation of the second subset of annotations.  
Reicher discloses each of the second subset of annotations is displayed in an event that a user hovers a cursor proximal to an annotation of the second subset of annotations (col. 26, lines 6-17, col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Reicher within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher). 
(B) Referring to claim 12, Grbic discloses wherein the first subset of annotations is associated with the set of abnormal findings and wherein the second subset of annotations is associated with the set of normal findings (para. 129, 213, 88, 100, and 117 of Grbic).  

(D) Referring to claim 14, Grbic discloses wherein each of the second set of radiology images is linked with a corresponding image of the first set of radiology images, wherein scrolling between images of the first set of radiology images triggers a scrolling between corresponding images of the second set of radiology images  (para. 108, 75, 226, 240, and 246 of Grbic).  
(E) Referring to claim 15, Grbic does not disclose further comprising, in the event that a user hovers a cursor proximal to an annotation of the second subset of annotations, displaying a corresponding annotation associated with the second set of radiology Page 7 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USimages.  
	Reicher discloses in the event that a user hovers a cursor proximal to an annotation of the second subset of annotations, displaying a corresponding annotation associated with the second set of radiology Page 7 of 9Serial No.: 16/688,623 Attorney Docket No.: RDAI-Poi-USimages (col. 29, line 61 – col. 30, line 22 and col. 30, line 61 – col. 31, line 13 of Reicher).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Reicher within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher).
(F) Referring to claim 16, Grbic discloses wherein each of the first subset of annotations is displayed throughout an entire duration of display of an associated radiology image (para. 84, 129, 213,and 241 of Grbic).
Grbic does not disclose wherein each of the second subset of annotations is displayed for a duration of time while a user hovers a cursor proximal to an annotation of the second subset of annotations.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Reicher within Grbic.  The motivation for doing so would have been to preview annotations (col. 30, lines 61-66 of Reicher).
(G) Referring to claim 18, Grbic discloses further comprising preprocessing any or all of the set of images, wherein preprocessing any or all of the set of images comprises rotating one or more images (para. 75, 227, and 240 of Grbic).  
(H) Referring to claim 19, Grbic discloses further comprising automatically filling in a findings section of a radiologist report based on the set of image overlays (para. 246, 116, 7, 110, and 230 of Grbic).  
(I) Referring to claim 20, Grbic discloses wherein the set of radiology images is received from a Radiology Information System (RIS) (para. 237 of Grbic).  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. (US 2019/0021677 A1) in view of Reicher et al. (US 10,127,662 B1), and further in view of Reicher et al. (US 2018/0060533 A1) (“Reicher 2”).
(A) Referring to claim 17, Grbic discloses wherein the method further comprises displaying the annotation of the second subset of annotations throughout an entire duration of display of an associated radiology image (para. 84, 129, 213,and 241 of Grbic).

	Reicher 2 discloses detecting a hotkey press from a user while an annotation of the second subset of annotations is displayed (para. 142 of Reicher).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Reicher 2 within Grbic and Reicher.  The motivation for doing so would have been to provide a selection mechanism (para. 142 of Reicher).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LENA NAJARIAN/Primary Examiner, Art Unit 3686